                   UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON


CHRISTOPHER BILLINGS,

           Plaintiff,

v.                                 Civil Action no. 2:18-cv-00039

LOWE’S HOME CENTERS, LLC,

           Defendant.


                   MEMORANDUM OPINION AND ORDER


           Pending are defendant Lowe’s Home Centers, LLC’s

(Lowe’s) motions for partial summary judgment as to punitive

damages and future damages, each filed February 11, 2019.



                            I.   Background



           On September 13, 2017, plaintiff Christopher Billings,

a West Virginia resident and delivery driver for Wood Plus

Hardwood Flooring, LLC, was working as a vendor in Lowe’s

Fayetteville, West Virginia location.    Compl., ECF No. 1, at ¶¶

1, 6, 8.   Lowe’s is a limited liability company which is

principally located in North Carolina.    Id. ¶ 3.


           On that date, plaintiff arrived at Lowe’s in

Fayetteville, West Virginia to pick up merchandise that was to
be returned to Wood Plus.    Pl.’s Dep., ECF No. 57-5, at p. 86.

A Lowe’s employee, Otis Underwood, offered to shift the load

already in plaintiff’s truck so that Wood Plus’s merchandise

could be loaded.    Underwood Dep., ECF No. 57-3, at p. 131-32.

Mr. Underwood checked out a Moffett forklift, which he then used

to shift the load on plaintiff’s truck.       Id. at 131-33.   While

operating the forklift, Mr. Underwood ran over the plaintiff’s

foot.   Id. at 133-34.


            Mr. Underwood stated that plaintiff moved into the

line of travel of the forklift before he had time to react and

prevent the wheel from rolling onto the plaintiff’s foot.        Id.

at 134.    Mr. Underwood also claimed that plaintiff told him

after the incident that plaintiff thought it was more his own

fault than Mr. Underwood’s.     Id.    While plaintiff disagreed with

this particular portion of Mr. Underwood’s testimony, he did

note that they both should have been more careful.      Pl.’s Dep.,

ECF No. 57-5, at 87.     This opinion was seconded by plaintiff’s

expert, Nick Barta, who stated that he “wouldn’t have done what

either of those people did,” referring to Mr. Underwood and

plaintiff’s actions that led to the plaintiff’s foot being run

over.     Barta Dep., ECF No. 72-5, at p. 38.


            After the incident, the plaintiff did not fill out an

incident report with Lowe’s, although Mr. Underwood and

                                   2
plaintiff disagree as to whether Mr. Underwood offered the

plaintiff that opportunity.     Pl.’s Dep., ECF No. 57-5, at p. 87;

Underwood Dep., ECF No. 57-3, at p. 50.       Mr. Underwood never

reported the incident to Lowe’s.       Underwood Dep., ECF No. 57-3,

at p. 50.    Resultant of his failure to report the incident, Mr.

Underwood’s employment was terminated after plaintiff filed a

report with Lowe’s over the telephone a week later, on September

20, 2017.    Pl.’s Dep., ECF No. 57-5, at p. 93-94; Underwood

Dep., ECF No. 57-3, at p. 50.


            At the time of the incident, Mr. Underwood had been an

employee of Lowe’s for over seven years and had worked in

several different capacities.    Underwood Dep., ECF No. 57-3, at

p. 13.   Mr. Underwood was at the time of the accident employed

as a return to manufacturers (“RTM”) clerk.       Id.   Over the

course of his employment, Mr. Underwood had undergone extensive

training on various power equipment including training on the

Moffett in 2013, training on a counterbalance forklift in 2017

and powered equipment trainings in 2014 and 2017.       See

Underwood’s Learning History, ECF No. 57-8.       The Moffett

forklift is a truck mounted forklift which differs from the

counterbalance forklift in the sense that the Moffett has a

reach mechanism, may be loaded onto a truck, and can be used on

uneven terrain.   It also appears that there is no meaningful


                                   3
distinction between how the Moffett and counterbalance forklifts

are operated on a flat surface.       See Barta Dep., ECF No. 57-12,

at p. 19-20; 115-16 (noting that “the basic operating procedures

of a forklift are pretty similar”); McNeeley Dep. 57-10, at p.

55.


         Mr. Underwood noted that he was also tasked with

training other employees on the use of several pieces of power

equipment, including the Moffett.      Underwood’s Dep., ECF No. 57-

3, at p. 39-40.   Mr. Underwood’s supervisor, however, stated

that to the best of his knowledge, Mr. Underwood was not asked

to train anyone on the Moffett, but rather “was the trainer for

our in-house power equipment; again, the counter-balance

forklift, the narrow-aisle reach truck and the order picker.”

McNeeley Dep., ECF No. 57-10, at 34.


         It is undisputed that, on the date of the incident,

Mr. Underwood was not certified to operate the Moffett.      RTM

clerks were not expected to ever operate the Moffett forklift,

and therefore, Lowe’s did not require RTM clerks to receive

training or recertification on its operation.      Wysong Dep., ECF

No 57-11, at 55-56.   Specifically, Mr. Underwood’s supervisor

stated that “based off of his job description, I would not

expect him to be on the Moffett” and that to the best of his

knowledge, he had never seen or heard of Mr. Underwood operating

                                  4
the Moffett.     McNeeley Dep., ECF No. 57-10, at p. 34-35.    Van

Wysong, Lowe’s Rule 30(b)(6) representative, however, was

“absolutely” sure that Mr. Underwood “understood all the safety

features and how to operate that piece of equipment.”      Wysong

Dep., ECF No. 72-3, at p. 42.


          Lowe’s has a “Truck Loading and Unloading Safety

Policy” which applies to all employees operating power

equipment.     ECF No. 66-5, Ex. E, at 1.1   The policy states that

power equipment operators must maintain a minimum distance of

twenty feet from other people and ensure that truck drivers do

not perform any truck preparation within twenty feet of an

active unload area.     Id. at 2.   The equipment operator must also

communicate these expectations to the truck driver.      Id.


          While he was unable to recite the precise distance at

which an equipment operator must remain from another person, Mr.

Underwood did state his belief that Lowe’s had a ten-foot

policy.   Underwood Dep., ECF No. 72-6, at p. 81-83.     Mr.

1 The plaintiff has moved to seal Lowe’s policy document inasmuch
as it is subject to the court’s August 24, 2018 protective
order. However, because this exhibit is evidence used to oppose
Lowe’s partial summary judgment motion, the First Amendment
guarantee attaches to it. In order for such document to remain
sealed, “the denial [of access must be] necessitated by a
compelling governmental interest.” See Globe Newspaper Co. v.
Superior Court, 457 U.S. 596, 606-07 (1982). No such interest
being asserted or perceived, it is ORDERED that plaintiff’s
motion to seal Lowe’s policy be, and hereby is, denied. It is
further ORDERED that the policy be unsealed.
                                    5
Underwood did admit, however, that he did not tell plaintiff to

back away from the forklift while his truck was being loaded.

Id. at p. 83-84.


         Plaintiff initiated this action in this court on

January 12, 2018 pursuant to the court’s diversity jurisdiction.

See 28 U.S.C. § 1332.   In the plaintiff’s complaint, he asserts

a single cause of action for negligence.   Plaintiff claims he is

entitled to future damages that have become necessary as a

result of his injury.   Compl., ECF No. 1, at 3.    He also asserts

a claim for punitive damages by stating: “Defendant Lowe’s

actions, through its failure to properly train its employees,

including the safety coordinator operating the forklift at

Lowe’s where this incident occurred, was done in a wanton,

willful, and/or reckless fashion, warranting the award of

punitive damages to the Plaintiff.”   Id. at ¶ 16.


         On February 11, 2019, Lowe’s filed its motion for

partial summary judgment as to future damages.     ECF No. 59.

Lowe’s contends in this motion that it is entitled to summary

judgment because plaintiff has provided neither an expert

opinion that states with “reasonable certainty” that plaintiff

will require any future medical treatment, nor “an expert that

can testify about future lost wages, future lost earning




                                6
capacity, or about any permanency related to his claimed

injury.”   Lowe’s Mot., ECF No. 59, at 1-2.


           In plaintiff’s response in opposition to Lowe’s motion

for partial summary judgment, he argues that none of plaintiff’s

medical records suggest that his injury was not genuine, and

that the only “outstanding issue had been for doctors to

diagnose Plaintiff’s chronic condition, which has not [sic, now]

been done with the records and report of Dr. Schopf.    Dr. Schopf

has opined that Plaintiff’s [Complex Regional Pain Syndrome]

CRPS is permanent and will impact him in the future.”       Pl.’s

Resp., ECF No. 69, at 7-8.    Plaintiff further notes that his

expert witness, Dr. Davis, has prepared a supplemental report

incorporating Dr. Schopf’s medical diagnosis of injury and its

impact on plaintiff’s future activities.    Id. at 8.   The

plaintiff sought, on February 25, 2019, to introduce the

testimony and report of Dr. Robert Schopf after the expiration

of the expert disclosure, discovery and dispositive motions

deadlines.   ECF No. 71.


           Also beyond the expert disclosure deadline, the

plaintiff moved, on March 6, 2019, to disclose Mr. Dan Selby, an

economics expert who would testify as to the amount of future

damages based on Dr. Davis’s supplemental report.    ECF No. 80,

at 3-4.    By companion order this day entered, the court

                                  7
precluded the use of Dr. Schopf’s medical records or reports.

Accordingly, the reports and testimony of Dr. Davis and Mr.

Selby are limited to the end that future damages are excluded.


            On February 11, 2019 Lowe’s filed a separate motion

for partial summary judgment as to plaintiff’s claim for

punitive damages.    ECF No. 57.   Lowe’s contends that it is

entitled to summary judgment inasmuch as the plaintiff has not

met his burden of setting forth clear and convincing evidence

that Lowe’s acted with actual malice toward the plaintiff or

with a conscious, reckless and outrageous indifference to the

health, safety and welfare of others.     See Lowe’s Mem. Supp.,

ECF No. 58, at 11-12 (citing W. Va. Code § 55-7-29(a)).


            In his response in opposition to Lowe’s motion, the

plaintiff asserts that there exists a genuine issue of material

fact as to whether Lowe’s failure “to have an employee properly

trained/licensed to operate a forklift that injured a vendor was

willful, wanton and reckless conduct on the part of Lowe’s,

particularly combined with Lowe’s tasking Mr. Underwood with

training other employees at their store.”    Pl.’s Resp., ECF No.

66, at 4.




                                   8
                       II.   Standard of Review



          A party is entitled to summary judgment “if the

pleadings, the discovery and disclosure materials on file, and

any affidavits show that there is no genuine issue as to any

material fact and that the movant is entitled to judgment as a

matter of law.”   Fed. R. Civ. P. 56(c).     Material facts are

those necessary to establish the elements of a party’s cause of

action.   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986).


          A genuine issue of material fact exists if, in viewing

the record and all reasonable inferences drawn therefrom in a

light most favorable to the non-moving party, a reasonable fact-

finder could return a verdict for the non-movant. Id.       The

moving party has the burden of showing -- “that is, pointing out

to the district court -- that there is an absence of evidence to

support the nonmoving party’s case.”       Celotex Corp. v. Catrett,

477 U.S. 317, 325 (1986).    If the movant satisfies this burden,

then the non-movant must set forth specific facts as would be

admissible in evidence that demonstrate the existence of a

genuine issue of fact for trial.       Fed. R. Civ. P. 56(c); id. at

322-23.   A party is entitled to summary judgment if the record

as a whole could not lead a rational trier of fact to find in



                                   9
favor of the non-movant.   Williams v. Griffin, 952 F.2d 820, 823

(4th Cir. 1991).


           Conversely, summary judgment is inappropriate if the

evidence is sufficient for a reasonable fact-finder to return a

verdict in favor of the non-moving party.   Anderson, 477 U.S. at

248.   Even if there is no dispute as to the evidentiary facts,

summary judgment is also not appropriate where the ultimate

factual conclusions to be drawn are in dispute.    Overstreet v.

Ky. Cent. Life Ins. Co., 950 F.2d 931, 937 (4th Cir. 1991).


           A court must neither resolve disputed facts nor weigh

the evidence, Russell v. Microdyne Corp., 65 F.3d 1229, 1239

(4th Cir. 1995), nor make determinations of credibility.

Sosebee v. Murphy, 797 F.2d 179, 182 (4th Cir. 1986).    Rather,

the party opposing the motion is entitled to have his or her

version of the facts accepted as true and, moreover, to have all

internal conflicts resolved in his or her favor.   Charbonnages

de France v. Smith, 597 F.2d 406, 414 (4th Cir. 1979).

Inferences that are “drawn from the underlying facts . . . must

be viewed in the light most favorable to the party opposing the

motion.”   United States v. Diebold, Inc., 369 U.S. 654, 655

(1962).




                                10
                             III. Discussion



    A. Future Damages



          In cases grounded in diversity jurisdiction, “federal

courts are to apply the substantive law the State in which they

are sitting would apply if the case had originated in a State

court.”   Stonehocker v. Gen. Motors Corp., 587 F.2d 151, 154

(4th Cir. 1978).


          The Supreme Court of Appeals of West Virginia has

stated that “[t]he permanency or future effect of any injury

must be proven with reasonable certainty in order to permit a

jury to award an injured party future damages.”     Syl. Pt. 1,

Adkins v. Foster, 421 S.E.2d 271 (W. Va. 1992) (quoting Syl. Pt.

9, Jordan v. Bero, 210 S.E.2d 618 (W. Va. 1974)).


          Here, the plaintiff states: “Dr. Schopf’s report sets

forth his opinion to a reasonable degree of medical certainty

that Plaintiff’s foot injury is permanent.”     Pl.’s Resp., ECF

No. 69, at 10.     Plaintiff also acknowledges in his response in

opposition to the plaintiff’s motion to strike the late

disclosure of Dr. Schopf that he had “received no diagnosis of a

permanent condition to a reasonable degree of medical certainty

until Dr. Robert Schopf diagnosed him with Complex Regional Pain


                                  11
Syndrome (CRPS) in February of 2019.”   ECF No. 82, at 1-2.

Further, in his motion to disclose economics expert Dan Selby

beyond the expert disclosure deadline, plaintiff admitted that

as of November 21, 2018, he “had no medical basis to assert

future economic damages because he lacked a medical diagnosis of

a permanent medical condition proximately caused by the subject

incident at Lowe’s upon which Mr. Selby could base opinions,”

but that Dr. Schopf’s opinion provides such evidence.    ECF No.

80, at 2-3.


         The court has excluded Dr. Schopf’s medical records

and report diagnosing the plaintiff with CRPS, and therefore the

plaintiff cannot prove to a “reasonable certainty” the

permanency or future effect of his injury.   Accordingly, Lowe’s

is entitled to summary judgment as to plaintiff’s claim for

future damages.



    B. Punitive Damages



         The law in West Virginia governing the availability of

punitive damages states:

    An award of punitive damages may only occur in a civil
    action against a defendant if a plaintiff establishes
    by clear and convincing evidence that the damages
    suffered were the result of the conduct that was
    carried out by the defendant with actual malice toward
    the plaintiff or a conscious, reckless and outrageous


                               12
    indifference to the health, safety and welfare of
    others.

W. Va. Code § 55-7-29(a) (2015); see also Brown v. Gobble, 474

S.E.2d 489, 494 (W. Va. 1996) (“‘[C]lear and convincing’ is the

measure or degree of proof that will produce in the mind of the

factfinder a firm belief or conviction as to the allegations

sought to be established. It should be the highest possible

standard of civil proof.”) (citations omitted).


         Although published before the enactment of West

Virginia Code § 55-7-29(a), the West Virginia Supreme Court has

previously provided guidance as to when punitive damages are

available to a plaintiff.   Under West Virginia law, punitive

damages are not appropriate in cases of “simple negligence,”

Bennett v. 3 C Coal Co., 379 S.E.2d 388, 394 (W. Va. 1989), but

are instead reserved for “actions of tort [ ] where gross fraud,

malice, oppression, or wanton, willful, or reckless conduct or

criminal indifference to civil obligations affecting the rights

of others appear,”    Alkire v. First Nat'l Bank of Parsons, 475

S.E.2d 122, 129 (W. Va. 1996).   An award of punitive damages is

reserved for “extreme and egregious bad conduct”—it “is the

exception, not the rule,” and “the level of bad conduct on the

part of the defendant must be very high in order to meet the

punitive standard.”   Perrine v. E.I. du Pont de Nemours & Co.,

694 S.E.2d 815, 909-10 (W. Va. 2010).

                                 13
            Plaintiff argues that because Lowe’s failed to

properly train and/or license Mr. Underwood on the operation of

the Moffett forklift, a jury could find that such failure was

“willful, wanton and reckless” and award the plaintiff punitive

damages.2   Specifically, the plaintiff argues that each of the

following failures by Lowe’s might be construed as “willful,

wanton and reckless conduct”: (1) Lowe’s failure to train Mr.

Underwood on the twenty-foot rule set forth in its policy; and

(2) Lowe’s failure to train Mr. Underwood on the Moffett

forklift.   Pl.’s Resp., ECF No. 66, at 7-14.


            In support of his argument, plaintiff cites two cases,

neither of which is applicable to the matter here.     In Ball v.

Baker, No. 5:10-cv-955, 2012 WL 4119127 (S.D.W. Va. Sept. 18,

2012), a deputy sheriff was hired despite there being a previous

allegation of peeping against him, and after being hired, that

same deputy sheriff went on to harass and have sexual relations

with underage girls.    Id. at *1-2.   The court found that a jury

might find the actions of the sheriff in conducting the

background check of the deputy and failing to ensure that

officers had access to training on professional standards to


2 At no point in his response does the plaintiff refer to or
acknowledge the standard set out in West Virginia Code § 55-7-
29(a), even after being directed to it by Lowe’s briefings.
Further, the plaintiff fails to show how any of the evidence he
presents rises to the level of clear and convincing.
                                 14
have been in “bad faith or in a wanton or reckless” manner.       Id.

at *13.


            Next, plaintiff cites to Wang v. Marziani, 885 F.

Supp. 74 (S.D.N.Y. 1995), where the court held that a reasonable

jury could find that a plaintiff was entitled to punitive

damages against a trucking company whose employee collided with

another driver when the company failed to monitor the employee’s

conduct and encouraged him to “exceed federally-proscribed

driving time limits.”     Id. at 79.


            It is undisputed that Mr. Underwood violated Lowe’s

twenty-foot policy; had he not violated it, there would be no

lawsuit.    However, plaintiff’s contention that “[h]ad Lowe’s

provided Moffett forklift training to Mr. Underwood as required

by law, Mr. Underwood would have been trained that it is not

acceptable to move a forklift when a person is within 20-feet of

the forklift,” is not persuasive.      Pl.’s Resp., ECF No. 66, at

11.


            Lowe’s policy states that the twenty-foot rule applies

to all “powered equipment,” not just the Moffett.     ECF No. 66-5,

at 2.     Mr. Underwood had received both power equipment and

counterbalance forklift training in 2017.      See Underwood’s

Learning History, ECF No. 57-8.     Also, Mr. Underwood

acknowledged that he was supposed to keep a certain distance
                                  15
(ten feet) from others while operating equipment.     Underwood

Dep., ECF No. 72-6, at p. 81-83.      Further, the plaintiff’s

expert offered no criticism of the content of Lowe’s training on

the twenty-foot rule, and stated that any training on the

counterbalance forklift, which plaintiff had undergone in the

same year the incident occurred, likely would have included

training on the twenty-foot rule.     See Barta Dep., ECF No. 72-5,

at p. 60-62; 106.


          This situation varies meaningfully from those

presented in Ball and Wang inasmuch as there is no evidence, let

alone clear and convincing evidence, to establish that Lowe’s

failed to train Mr. Underwood on the twenty-foot rule or that

Lowe’s failed to monitor Mr. Underwood or encouraged Mr.

Underwood to violate Lowe’s policies.      A single failure to

comply with Lowe’s twenty-foot policy on the part of Mr.

Underwood does not indicate that Lowe’s acted with a “conscious,

reckless and outrageous indifference to the health, safety and

welfare of others.”


          Next, plaintiff argues that Lowe’s failure to train

Mr. Underwood on the Moffett might be considered by a jury to be

willful, wanton and reckless.3   Lowe’s, however, is not said to

3 The court notes that the plaintiff makes much of the fact that
Mr. Underwood stated in his deposition and in an electronic
letter to Lowe’s that he was told that he was fired, in part,
                                 16
have encouraged an untrained employee to operate the Moffett.

Mr. Underwood worked as an RTM clerk.    Lowe’s representatives

consistently stated that RTM clerks are not prompted to have

Moffett training by Lowe’s training programs, because operation

of the Moffett is not in the RTM clerk job description.

McNeeley Dep. ECF No. 57-10, at p. 33-34; Wysong Dep., ECF No.

72-3, at p. 42.   Lowe’s is not shown to have had any expectation

that Mr. Underwood, as an RTM clerk, would use a Moffett

forklift.    McNeeley Dep.; ECF No. 57-10 at p. 33-35, 49-51.


            Accordingly, the plaintiff has not set forth clear and

convincing evidence that Lowe’s acted “with actual malice toward

the plaintiff or a conscious, reckless and outrageous

indifference to the health, safety and welfare of others.”


            Inasmuch as the plaintiff has not provided sufficient

evidence to establish a genuine issue of material fact as to his

claim for punitive damages, Lowe’s is entitled to summary

judgment.




for operating the Moffett without certification. See Underwood
Dep., ECF No. 66-3, at p. 46; Underwood Letter, ECF No. 66-2.
The plaintiff suggests that Mr. Underwood being fired for this
reason somehow indicates bad conduct on the part of Lowe’s.
Pl.’s Resp., ECF No. 66, at 12. Lowe’s states that Mr.
Underwood was only fired because he failed to file a report of
the accident. See, e.g., Osborn Aff., ECF No. 72-4. However it
may have been, none of it rises to the level of egregious
conduct.
                                 17
                          IV.   Conclusion



         Accordingly, it is ORDERED as follows:


  1. That defendant’s motion for partial summary judgment as to

    plaintiff’s claim for future damages be, and hereby is,

    granted;


  2. That defendant’s motion for partial summary judgment as to

    plaintiff’s claim for punitive damages be, and hereby is,

    granted; and


  3. That plaintiff’s February 20, 2019 motion to seal Exhibit E

    attached to its response in opposition to Lowe’s motion for

    summary judgment as to punitive damages be, and hereby is,

    denied.


         The Clerk is directed to transmit copies of this

memorandum opinion and order to all counsel of record.


                      ENTER: April 24, 2019




                                18
